Citation Nr: 1300686	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  06-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left wrist, status post first dorsal compartment release, with regional pain syndrome of wrist and hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to November 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In June 2007, the Veteran and his mother testified at a Board hearing held before a Veterans Law Judge in Phoenix, Arizona.  A copy of the transcript is of record.  

In January 2008 and December 2010, the Board remanded the claim for additional development and adjudicative action.  In July 2012, the Board remanded the claim in order for the RO to offer the Veteran an additional Travel Board hearing or a videoconference hearing at the RO before a Veterans Law Judge of the Board.  

In September 2012, the Veteran submitted a written request to withdraw his videoconference hearing request.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2012).  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In September 2012, the Veteran's fiancé indicated that he was on Social Security Disability Insurance (SSDI).  Review of the record shows that reports from the Social Security Administration (SSA) are not of record.  Therefore, an attempt should be made by the RO to obtain these SSA records.  

She further reported that the Veteran underwent surgery on his hand in July 2012 and was readmitted approximately one week later for an infection.  He stayed for seven days and underwent two additional surgeries.  He also noted in a September 2012 statement that in the past two months he had undergone four surgeries, was hospitalized for eight days, and visited the emergency room five times, and that he would submit the private evidence and waived RO review.  

As of date, no such information has been submitted to the Board by the Veteran or his representative.  Nonetheless, the Board finds that because VA has notice of outstanding private treatment records that are potentially relevant to the claim on appeal, VA has a duty to attempt to obtain these records.

Accordingly, the case is REMANDED for the following actions:
	
1.  Obtain from the SSA a copy of its decision(s), if any, awarding the Veteran disability benefits, as well as copies of all medical records underlying the determination(s).  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all clinical and/or hospitalization records from St. Joseph's Hospital and/or the Mayo Clinic, as identified by the Veteran in the September 2012 statement.  

After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

3.  After completion of the above and any additional development deemed appropriate, the issue on appeal should be readjudicated.  

If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



